Title: From John Adams to Benjamin Waterhouse, 16 January 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Jan. 16. 1812 1813

I am broke….I am a Bankrupt…
Je n’ai rien; Je dois par tout
Dans mes affaires Je Suis au but....
My Table is loaded with long, learned and ingenious Letters, from far and near, upon Religion Law Government History Politicks and War which I have not answered, and cannot answer. I will however not fail to acknowledge my debts to you both pecuniary and litterary; and trust to the Clemency of my other Creditors.
That ever Such a frivolous circumstance as the discontinuance of a Newspaper by a Man who does not read half he receives, Should make a Noise! Have the Wise Men of Boston nothing of more importance to meditate?
The other Rumour is of more consequence. Some Judges know too little and Some too much. “When a great learned Man dies” Says Lord Coke, “much good learning dies with him.”
When, the Man who is Said to have annihilated Bar and Jury dies, much Science and litterature, Some Useful and much Useless will die with him: and at the Same time, much crooked Policy will expire. Have you read Rush, on the diseases of the Mind? I know not whether he has enumerated all the Distempers of the Intellect. There is one which is born with Some Souls, and will never leave them till they leave the Body; perhaps not then. This Malady or rather this Ailment is vulgarly Yclept, left Handed Wisdom and Sometimes crooked Wisdom.
I was So much pleased at Mr Grays, that I was very much displeased to be called away: and had I not engaged to bring a worthy Old Gentleman and Lady to Quincy I would gladly have Sat till Eight O Clock and then come home by Moonlight.
Are you acquainted with our Medical Arrangements? and do you approve them? Sub rosâ; Rush writes me that “The Medical department of our Army and Navy requires Amendment. It is a faithful and absurd Copy of what it was under the Administration of Dr Shippen.” Do you know the Purveyors to our Military Hospitals?—
I very much fear, that the changes in the War and Navy departments are not much for the better. Armstrong has the Advantage of a military Reputation: but it is not doubtful, whether he has that patient and laborious Application to Business and Study which that Office requires. I have heard that his Sight is defective. He ought to be able to read, night and day. J. has no fame, that I have ever heard. His qualifications I shall presume to be good till the contrary appears. His Talents Should be the brightest and his qualities the most active and nervous.
Rush is So near my heart, that I must return to his very interresting Volume. It seems to me, that every excess of Passion Prejudice Appetite; of Love Fear, Jealousy, Envy, Revenge, Avarice Ambition; every Revery and Vagary of Imagination, the Fairy Tales, the Arabian Nights in Short almost all Poetry and all Oratory;  may every Ecart, every deviation from pure, logical mathematical Reason; may in Some Sense be called a disease of the mind.
Your Ennemies, are in their hearts Rushes Ennemies, and for the same Reasons, Medical and political. But you are both too fluent with your Pens. They dare not Attack you openly. They dare not meet you in the Field. They have recourse to their Sappers and Miners.
But for this Cowardice you would Soon See Rush’s Treatise attacked from all quarters, as Refinement, Vision Whim.
I know not two Characters more alike than Rushes and yours. I know not two more ingenious Men; nor too better informed Men; nor two better Men. Yet you See the Fortunes of both. The Kingdom of Virtue is not of this World. No, nor the Kingdom of Science; nor the Kingdom of Merit.
I Say nothing of myself.—My Singular Situation exposes to me to Expences that I cannot Support. But if there is any Way in which I can Serve you, consistently,  you may command / your Friend

John Adams